Honorable Melvin Combs
County Attorney
Jefferson County
Beaumont, Texas

Dear Sir:                        Opinion No. O-3426
                                 Re: (a) Use of localmainlenance funds
                                           to purchase materials for school
                                           gynnusSiUm;
                                      (b) Authority of common school
                                          district to pledge maintenance
                                          funds.

This is in response to your letter of April 1.6, 1941, reading as follows:

     "T& Board of Trustees of Common School District No. 11, et
     Sabine Pass, Texas, wants to build e new school gyamasium et
     Sabine Pass. They intend to raze an old school building
     and salvage some of the materiel to use in the new
     gymuasium, and expect to receive a F&Y::!. grant to take care
     of the l&z   on this building.

     "Will you please advise our office on the following questions:

     "1. Whether 02 not the Board of Trustees of Common School
     District No. 11, at Sabine Pass can purchase materials for
     this new building out of their regcla:: maintenance funds?

     "2 . cas khey borrow money to buy these materiala and pledge
     their l,Lntenance funds for the peyment thereo:':
     VT-.
      3. If they can borrow money, then for how many years can
     th,-3pledge main.e?ance funds for the payment of the lwn:

                                  -title 2827, Vernon's Annotated Civil
Replying to your first question, :1
Statutes, provides, in part:

     "The public free school funds shall not be expended except for
     the following purposes:

      “2 . Local school funds i‘romdistrict taxes, tuition fees of
    ;;U>:ls not entitled to frc- tilitionand other local sources
     may be used for the purposes ewczerated for State and county
     funda and for purchas?ng app!""ncee -nd supplies, for the
     payment of insuranr5 ? miuma :)antors and other employes,
                                                                       -   -




Honorable Melvin Combs, Page 2 (O-3426)



     for 'r: ing school sites, buying, building and repairing and
     renting school houses, and for other purposes necessary in
     the conduct of the public schools to be deternined by the
     Board of Trustees, * * *"

Interpretating this provision it is said (37 Tex. Jur. 970):

     "Trustees are authorized to expend funda derived from local
     sources, and the surplus from the sti,tzand county available
     school funds, for any and all the purposes enumerated by
     law, and for such other purposes as, in the discretion of
     the board, may be reasonably necessary in the maintenance of
     the schools. The powers granted are sufficiently broad to
     authorize the appropriation of surplus funds to the
     construction of living quarters for teachers. The powers of
     the trustees are also sufficiently broad to authorize the
     expenditure of local funds foa the establisli?entof a health
     department and'its maintenance as a part of the school system,
     and for the employment of an attorney to represent the trustees
     in legal proceedings respecting school affairs.

     "The boarG is authorized to use public funds to pay premium
     upon insx?ance policies issued to cover every school building
     in the State, the title to which is vested e:ltherin the
     State, county or district."

Answering your first question, it is our opinion and you are advised that
available local maintenance funds may be used to purchase materiels for
the school gyumasium of Common School District No. 11 at Sabine Pass, Texas.

We pasa to your second and third questions.

Article 2749, Vernon's Annotated Civil Statutes, contains the following
language:

     "* * * provided, that the trustees; in making contracts with
     teachers, shall not create a deficiency debt against the
     district."

In opinions No. 0-1.387and O-2231, we were considering the identical problems
presented in your second and third questions. While these opinions dealt
with independent school districts the opinions were based upon Collier
v. Peacock (Supreme Court 1900) 54 S. W. lo27 and Templeman Common Schwl
District v. R. V. Head Co. ( T. C. A. 1937) 101 S. y,. (2d) 352, both
dealing with the powers of trustees of co-n   school districts.

We are enclosing, herewith, copies of our opinions, Nos. o-1387 and
o-2231. For the reasons there given and under the authorities there cited,
it is our opinion and you are advised, that Common School DistYict No. 11 at
Honorable Melvin Combs, Page 3



Sabine Pass, Texas, may borrow money for the purpose of purchasing
materials for its school gymnasium but that said common school
district may not create a deficiency debt against local maintenance
funds for future years - revenues from future years may not be
pledged. Only contemplated revenues for the year of the obligation
may be pledged.

                                         Yours very truly

                                    ATTORNEY QXERALOF   TEXAS

                                    .a/ James D. Smullen



                                    By   James D. Smullen
                                                Assistant

Ji%:ej/ ldw
Encls.

APPROVED AUG. 16, 1941
s/ Robert E. Kepke
ACTING
ATTORNEY GENERAL OF TEXAS

APPROVED AUG. 18, 1941
s/ GERALD C. IWNN
ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COMMITTEE
BY C. B. C
CHAIRMAN